291 S.W.3d 370 (2009)
Cornell MERRITT, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92490.
Missouri Court of Appeals, Eastern District, Division Four.
September 1, 2009.
Timothy J. Forneris, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Mary Highland Moore, Jayne T. Woods, Jefferson City, MO, for Respondent.
Before KURT ODENWALD, P.J., GEORGE W. DRAPER III, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Cornell Merritt (hereinafter, "Movant") appeals the denial of his Rule 24.035 post-conviction motion without an evidentiary hearing. Movant pleaded guilty to one count of assault in the first degree, Section 565.050, RSMo (2000),[1] one count attempted robbery in the first degree, Section 564.011, one count of felony stealing of a *371 motor vehicle, Section 570.030, and two counts of armed criminal action, Section 571.015. Movant was sentenced to serve a term of twelve years' imprisonment on the assault charge, fifteen years' imprisonment on the attempted robbery charge, five years' imprisonment on the stealing a motor vehicle charge, and three years' imprisonment on the armed criminal action charges. All sentences were ordered to run concurrently for a total of fifteen years' imprisonment. Movant subsequently filed a timely motion for post-conviction relief pursuant to Rule 24.035, which the motion court denied without a hearing.
In his sole point on appeal, Movant argues the motion court clearly erred in failing to find his guilty plea was involuntary, unknowing, and unintelligent. Movant claims the plea court failed to comply with Rule 24.02(e) because a sufficient factual basis did not exist prior to the court accepting Movant's guilty plea with respect to assault in the first degree and the related armed criminal action charge in that the State failed to demonstrate Movant acted with the requisite mental state to commit these crimes.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the motion court's decision was not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo (2000) unless otherwise indicated.